Order entered June 25, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00378-CV

                                  TODD D. PRUETT, Appellant

                                                   V.

                                MARK STOLZ, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                              ORDER
        On April 16, 2013, the trial court granted the motion to sever filed by appellees. As of
today’s date, a new trial court cause number has not been assigned to the severed cause.
Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to assign a new
cause number to the severed cause. We further ORDER Gary Fitzsimmons, to file, within
twenty days of the date of this order, a supplemental clerk’s record containing documentation
notifying this Court, appellant and the parties of the new trial court cause number.
        We DIRECT the Clerk of this Court to send a copy of this order, by electronic
transmission, to Gary Fitzsimmons, the Honorable Carl Ginsberg, Judge of the 193rd Judicial
District Court, and counsel for appellees. We further DIRECT the Clerk of this Court to send a
copy of this letter by first-class mail to appellant.
                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE